326 F.2d 411
UNITED STATES of Americav.Abraham MINKER, Appellant.
No. 14720.
United States Court of Appeals Third Circuit.
Argued Jan. 9, 1964.Decided Jan. 13, 1964.

B. Nathaniel Richter, Richter, Lord, Toll & Cavanaugh, Philadelphia, Pa., for appellant.
Thomas F. McBride, Dept. of Justice, Washington, D.C., for appellee.
Before STALEY, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the district court denying appellant enlargement on bail.  The appellant is presently serving a sentence in the Lewisburg Penitentiary following a conviction in the United States District Court for the Eastern District of Pennsylvania.  The validity of that conviction and sentence is not challenged in this proceeding.  However, while serving sentence on that conviction, he was indicted by the Federal Grand Jury for a separate and distinct offense.  He then applied to the District Court for enlargement on bail in order that he might be 'afforded the effective assistance of counsel' in preparation for the trial on this indictment.  Of course, this appeal does not involve a claim that the appellant has been or will be denied the opportunity to confer with his attorney at any proper time.


2
The district court held that it was without jurisdiction to grant bail.  We think it abundantly clear that this decision was correct in the circumstances of this case.


3
The order of the district court will be affirmed.